IN THE SUPREME COURT OF THE STATE OF DELAWARE

  HATEM G. EID a/k/a HATEM §
  EID and YVETTE EID,      §               No. 63, 2020
                           §
        Defendants Below,  §
        Appellants,        §
                           §               Court Below–Superior Court
        v.                 §               of the State of Delaware
                           §
  U.S. BANK TRUST NATIONAL §               C.A. No. N11L-12-270
  ASSOCIATION AS TRUSTEE   §
  OF THE TIKI SERIES III   §
  TRUST,                   §
                           §
        Plaintiff Below,   §
        Appellee.          §

                          Submitted: June 17, 2021
                          Decided:   June 22, 2021

Before SEITZ, Chief Justice; VALIHURA and MONTGOMERY-REEVES,
Justices.

                                       ORDER

      After careful consideration of the notice to show cause and the parties’

responses, it appears to the Court that:

      (1)    The appellants, Hatem G. Eid and Yvette Eid, filed this appeal from the

Superior Court’s January 13, 2020 order denying the Eids’ motion to stay a sheriff’s

sale of real property. The Superior Court docket reflects that the sheriff’s sale has

not yet taken place. On May 28, 2021, the Senior Court Clerk issued a notice

directing the Eids to show cause why their appeal should not be dismissed for their
failure to comply with Supreme Court Rule 42 in taking an appeal from an

interlocutory order.

       (2)     The Eids have responded to the notice to show cause and argue that

their appeal is not interlocutory because “nothing remains to be done by the trial

court except to enforce the judgment.” The Eids are incorrect. “An order is deemed

final when the trial court has declared its intention that the order is the court’s final

act in a case.”1 Here, not only has the sheriff’s sale not yet taken place, but the

Superior Court has yet to confirm the sale.2 Consequently, the Superior Court’s

order denying the motion to stay the sheriff’s sale is an interlocutory order.3

       (3)     Absent compliance with Supreme Court Rule 42, the appellate

jurisdiction of this Court is limited to the review of final orders. The Eids’ failure

to comply with Rule 42 leaves this Court without jurisdiction to hear their

interlocutory appeal. The Eids’ filing fee for any future appeal from the Superior

Court’s final judgment shall be waived.




1
  Pollard v. The Placers, Inc., 692 A.2d 879, 880 (Del. 1997).
2
  See 10 Del. C. § 5065; Del. Super. Ct. Civ. R. 69(d).
3
  Farmers First Bank v. Wagner, 687 A.2d 390, 391-92 (Pa. Super. Ct. 1997) (“Here, the trial
court’s denial of appellant’s motion for a stay [of the sheriff’s sale] neither effectively ended the
litigation, nor ended the case, and it is therefore interlocutory.”).
                                                 2
      NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rule 29(b), that the appeal is DISMISSED.

                                    BY THE COURT:


                                    /s/ Collins J. Seitz, Jr.
                                          Chief Justice




                                      3